Citation Nr: 1610450	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability for the period prior to July 12, 2002, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 19, 2008.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2000 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above increased evaluation issue for his lumbar spine disability.  

The case was previously before the Board in July 2015, when the Board indicated that it construed a March 2001 document as a substantive appeal of the increased evaluation claim for the Veteran's lumbar spine disability; that claim was therefore remanded at that time in order for the AOJ to address the increased evaluation claim for the entire period stemming from the January 2000 claim for increased evaluation.  Such was subsequently addressed by the AOJ in a December 2015 supplemental statement of the case.

In the July 2015 decision, the Board additionally awarded entitlement to TDIU beginning March 19, 2008; which is the date on which the Veteran's combined evaluation was shown to be 70 percent disabling-the date on which the Veteran was schedularly entitled to an award of TDIU, and on which date the Board was allowed to award TDIU in the first instance.  

The Board notes that the Veteran raised the issue of being unable to work as a result of his lumbar spine during his statements on appeal prior to March 19, 2008, and therefore, the record raises the issue of entitlement to TDIU prior to that date.  In light of the Veteran's statements, particularly in his January 2000 claim, and the Board's decision, discussed further below, the Board takes jurisdiction over the claim of TDIU prior to March 19, 2008 on appeal at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  That claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final initial matter, the Board notes that it reopened service connection claims for bilateral knee disabilities and remanded those reopened claims as well a service connection claim for an upper back muscle strain claim in the July 2015 decision.  During the pendency of that remand, the AOJ awarded service connection for multilevel thoracic degenerative disc disease and bilateral knee impairment (claimed as chondromalacia), with separate evaluations for right knee limited extension and left knee limited flexion, in a December 2015 rating decision.  The Board notes that no notice of disagreement has been received as of this decision respecting those claims.  Accordingly, in light of the full award of benefits sought on appeal respecting those issues being awarded and in light of the appeal period for any downstream issues regarding those issues still being open at this time, the Board will no longer address those issues in this decision.  

Consequently, the sole issues remaining before the Board on appeal at this time are the increased evaluation claim for the Veteran's lumbar spine disability and entitlement to TDIU prior to March 19, 2008.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's spine does not demonstrate any evidence of ankylosis, either favorable or unfavorable; likewise, there is no evidence of any incapacitating episodes of at least 6 weeks within any 12-month period during the appeal period.  

2.  For the period of January 20, 2000 through March 18, 2008, the Board finds that the Veteran's lumbar spine disability more closely approximates the criteria for a 40 percent evaluation under Diagnostic Code 5295, including evidence of marked limitation of forward bending in the standing position and loss of lateral motion with osteoarthritic changes, with abnormal mobility on forced motion.

3.  For the period of March 19, 2008 through December 28, 2011, the Veteran's degenerative joint disease of the lumbar spine with intervertebral disc syndrome and bilateral lower extremity radiculopathy of the tibial and sciatic nerves, more closely approximates pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief; such an evaluation under Diagnostic Code 5293 results in a more advantageous evaluation for the Veteran's lumbar spine disability than the currently assigned 40 percent disability evaluation under Diagnostic Code 5237 and two separate 10 percent evaluations under Diagnostic Code 8624-8520.

4.  For the period beginning December 29, 2011, the Board leaves the assigned 40 percent evaluation under Diagnostic Code 5237 and 2 separate 20 percent evaluations for bilateral lower extremity radiculopathy of the tibial and sciatic nerves undisturbed as an evaluation under Diagnostic Code 5293 is not more advantageous than the currently assigned combined evaluations.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no higher, for the Veteran's lumbar spine disability has been met for the period of January 20, 2000 through March 18, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286-95 (2000-2003) & Diagnostic Codes 5237, 5243 (2003-2015).

2.  The criteria for a 60 percent evaluation, but no higher, for the Veteran's degenerative joint disease of the lumbar spine with intervertebral disc syndrome and bilateral lower extremity radiculopathy of the tibial and sciatic nerves have been met for the period of March 19, 2008 through December 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

3.  For the period beginning December 29, 2011, an evaluation in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in January 2013 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his lumbar spine disability herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

Finally, the Board acknowledges that the lumbar spine increased evaluation claim herein decided was the subject of a Board remand in July 2015.  In that remand, the Board requested that the Veteran's Social Security Administration (SSA) records be obtained, and that his claim since a January 2000 claim for increase be readjudicated in a supplemental statement of the case.  In August 2015, SSA responded to a request for records that all records in their possession had been destroyed and were therefore unavailable; the Board finds that further attempts to obtain those records would therefore be futile.  The AOJ readjudicated the Veteran's increased evaluation claim for his lumbar spine disability in a December 2015 supplemental statement of the case.  Therefore, the Board finds that its July 2015 remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

As previously noted in the July 2015 remand, the Board noted an extensive history of several increased evaluation claims for the Veteran's lumbar spine disability throughout the years.  In short, the Board concluded that:  

In January 2000, the Veteran again sought an increased rating for lumbar spine disability.  In April 2000, the RO denied the Veteran's claim.  The Veteran appealed the RO's decision and was issued an [statement of the case] in June 2000.  Thereafter, in March 2001, the Veteran's then representative submitted to the RO a letter from the Veteran.  The representative noted on a cover sheet that the Veteran was seeking an increased rating for his lumbar spine disability.  In the letter, the Veteran noted that he needed help getting an increased rating for his back disability.  He also raised arguments related to the denial of his claim and asserted that his lumbar spine disability had worsened.  The Board construes the Veteran's March 2001 letter as a timely substantive appeal; thus, the Veteran perfected an appeal of the April 2000 rating decision and the denial of his claim. . . . Therefore, in light of the above, the current appeal period related to a claim for a higher rating for a lumbar spine disability extends back to the claim for increase filed by the Veteran in January 2000.  As reflected on the title page, the issues on appeal have been characterized as a rating greater than 20 percent for a lumbar spine disability prior to July 12, 2002, and a rating greater than 40 percent for a lumbar spine disability on and after July 12, 2002.  

In light of that finding, the Board will give the following background as it is relevant to the claim for increased evaluation of the Veteran's lumbar spine disability now on appeal.  The Board has undertaken consideration of all of the evidence of record since January 20, 1999, in light of the provisions of 38 C.F.R. § 3.400(o) in this case.  

The Veteran filed his claim for increased evaluation on January 20, 2000; in that statement to his congressman, the Veteran stated that his lumbar spine disability had worsened; he stated that his x-rays showed damage in his spine, that he could not walk very far and sometimes his legs "go to sleep while walking and [he has] to set down as soon a[s] possible or fall."  He also stated that he has fallen and that he needed a rate increase because he could not walk or work.  

The Board notes that a lumbar CT scan from July 1998 demonstrated slight lumbar spondylosis with slight central canal stenosis at the L4-5 without any evidence of focal nuclear herniation.  A March 2000 lumbar spine Magnetic Resonating Imaging (MRI) scan demonstrated discogenetic degeneration at all levels with posterior osteophytes at L4-5 and L5-S1 causing slight central canal and right lateral recess stenosis at both levels.  

In March 2000, the Veteran underwent a VA examination of his lumbar spine.  After noting an extensive history of treatment, the examiner noted that the Veteran was seen about a year prior to the examination for excessive falling; he was not kept and was told he would have an appointment for an evaluation but never did.  The examiner noted the March 2000 MRI scan; at that time, he was given a walker and a back support and medicine before the MRI was ordered.  The Veteran stated that he was walking a "good deal" with his walker at that time and found that it helped because he can sit down when he gets tired, etc.  

Regarding current symptoms, the Veteran stated that he took approximately 28 Tylenol tablets a week and one aspirin a day.  He was also taking etodolac at that time.  The examiner noted that the Veteran "just sits around mostly watching television."  He used his walker and gets about, often stopping to sit down and rest as he is walking.  He said the walker was a real help.  He walked every day now, about a half a mile and then returns half a mile after resting.  He mostly sat around the house using his computer; he helped some with the cooking.  His chief complaint at that time was pain in the mid-lower back which occasionally ran down his right leg, although the worst pain was in the mid-lower back area which occasionally radiated to his buttocks and lateral thigh.  He also occasionally had tingling that ran from his back to the medial toes on the left leg.  Other pain in the thigh and buttocks was in the right leg.  The foot sensation, he reported, only lasted a few minutes and was not painful; it did not bother him, although when he got the tingling sensation he would sit down rapidly in order to avoid falling.  He reported that his pain occasionally prevented sleep.  

On examination, the examiner observed the Veteran 

walking in with a walker, mildly stooped over, bending forward.  He was able to get away from the walker and stand, bending forward until the fingers are at the knee level.  He is unable to bend down further.  The knees are flexed when he gets his fingers down to the level of the knees, flexed mildly.  Low back flexion is estimated to be 5 degrees and extension 5 degrees, leaning 5 degrees right and left at the lumbosacral, this being measured with the aid of a goniometer.  The pelvis is level.  Deep tendon reflexes are normal, knee and ankle, right and left.  There is no sensory or motor loss in the lower extremities, right and left.  He does not have pedal pulses either right or left.  The toes are warm, however.  The calf measures 42 cm on the right and 40 on the left.  The thighs measured 9 cm proximal to the patella, measure 46 cm right and left.  When the [Veteran] is sitting, straight leg raising is positive on the right and left at 60 degrees.  When he is supine, with the knees extended, the examination is painful at 45 degrees.  The Veteran is unable to take full weight on one foot and rise on the toes of that foot or to flex the knees.  There was no evidence of sensory or motor loss of function in the lower extremities.  Any manipulation of the back by putting the hips through extreme ranges of motion is usually painful but not always.  The [Veteran] objects strenuously when the hips are manipulated, even when motion is not being reflected in the lumbosacral.  However, with distraction, the hips can be put through full range of motion.  The back is not tender to deep pressure.  The [Veteran] is very slow to get on the examining table and turn from the supine to the prone position.  He is slow to bend over and work with his shoes.  However, at the end of the examination, when he was told that he could leave, he got off the table rather hurriedly.  Mostly, throughout the examination, he holds himself rigid as he has over the years.  Review of his visualization modalities: note that a lumbosacral film and pelvic x-rays were done in 1996.  These were regarded as being negative.  Note there was a CAT scan done in July 1998 which shows some discogenic degeneration at the lower levels of the lumbar spine and a question of some recess and canal narrowing.  An MRI was done this year on March the 6th.  It is read as showing discogenic degeneration at all levels with posterior osteophytes at L4-5 and L5-S1 causing slight central canal and right lateral recess stenosis at both levels.  In other words, the MRI, the CAT scan, and routine x-rays have not shown significant problems with this [Veteran].  Also recall from review of this above report that the Veteran has had numerous, numerous evaluations at this hospital and at the VA Medical Center in San Francisco and in the service complete with LPs, etc., with negative reports.  Also, I would have to regard the physical examination I did today as being within the realm of normal. . . . This individual has been in and out of several institutions with back complaints and has had all the examinations that one can think of doing to evaluate his problem and, to this date, no one has found any anatomical disturbances which would account for his symptoms.  Secondly, those features that were found on examination point to a voluntary situation rather than to an organic cause.  My conclusion would be that I find no organic disease of significance to support the claim for chronic lumbosacral strain.  I see there is a request that we have an evaluation and report concerning the De Luca factors.  Report: I find no evidence of organic disease which would adversely affect De Luca factors.  

In his May 2000 notice of disagreement, the Veteran stated that both of his legs "go to sleep . . . when [he is] walking" and that he can only walk a short distance before having to sit down or fall.  He also stated that he used a back support.  The Veteran reported that he will fall when he gets tingling in his feet if he does not have a place to sit down.  The Veteran also objected to the examiner's characterization that he "hurriedly" got off the examination table, noting that getting off a table is easier than getting on; he also noted that he was hurting more after the examination, stating that it took him 10 minutes to get undressed and 20 minutes to get dressed after his examination.  He also stated that his lower back hurt when it was pressed on during the examination, despite what the examiner reported.  The Veteran made similar complaints and statements in his March 2001 statement which the Board has construed as a substantive appeal.  

The Veteran underwent another VA examination of his lumbar spine in January 2002.  At that time, the Veteran reported continued back pain.  He reported that x-rays taken lately showed "extensive deterioration of his spine."  The examiner noted that the Veteran's "symptoms are the same as they were initially, about 40 years ago, except that they have gotten worse and apparently cold weather aggravates his back pain tremendously.  Straining such as coughing or sneezing does not necessarily seem to aggravate his back pain."  On examination, the examiner found as follows:

On physical examination I see a healthy looking man with no gross deformities who uses a walker for ambulation.  To fist percussion there was a moderate degree of tenderness in the lumbosacral area.  No muscle spasms, swellings or discolorations were observed.  Queckenstedt's test was negative.  Range of motion of the back was limited because the Veteran refused to move in any of the directions more than 2-3 [degrees] complaining of pain.  He could stand up on his toes and on his heels without any discomfort.  Straight leg raising test bilaterally was about 40 [degrees] with no discomfort.  Both the knee and ankle reflexes were present and equal.  Babinski's were plantar flexion.  Sensation of the lower extremities was normal as well as circulation of the lower extremities was normal.  X-rays of the lumbosacral spine . . . were ordered. . . . From my clinical examination I am unable to find any objective findings to support some of the complaints that the Veteran has, be it in the lumbar area or the right knee.  Therefore I have ordered the x-rays, if there are any radiological changes in the nature of arthritis then I would assume that his symptoms are related to arthritis.  If the x-rays are negative then I do not find abnormality with this Veteran's back.  

In a July 12, 2002 statement, the Veteran again reiterated that his back was worse; he stated that his vertebra and discs were out of place and that his lumbar spine was "crunched."  He reported having pain "all the time, even with pain pills."  He also stated that he had trouble sleeping at night due to his pain.  He also stated that his back hurts when he coughs or sneezes; he said he could not stand on his toes or heels and that he is in a lot of pain when he is forced to do so.  He stated that he yelled in pain during straight leg raising testing in his most recent VA examination.  Finally, in that statement, the Veteran also strenuously argues that he has a bilateral leg vascular problem.  

In a May 2003 rating decision, the AOJ awarded the Veteran a 40 percent evaluation, effective the date of his July 2002 statement; the AOJ noted that "[a]lthough [the Veteran did] not fully meet the . . . requirements for a 40 percent evaluation, [his] symptoms and complaints more closely approximate a 40 percent evaluation in comparison to a 20 percent evaluation."  

Following that rating decision, there is scant evidence of record regarding the severity of the Veteran's lumbar spine disability until he submitted a statement in November 2007.  In the statement the Veteran indicated that he needed more pain medication, as the doctor indicated that he only took 2 or 3 pain pills a week; the Veteran indicated that was incorrect, noting that the amount of pain pills he took varied depending on the weather or how much pain he was in.  He also indicated that he was unable to work due to his pain at that time.  

In a March 19, 2008 statement, the Veteran stated that he walked with a walker and used a back brace most of the time.  He also reported that his lower back pain was worse and that he has "real PAIN."  

The Veteran underwent a VA examination of his lumbar spine in April 2008.  At that time, the Veteran reported stiffness, limited range of motion and weakness to his legs, with shooting pain.  He has had constant pain located over his lower back for over 40 years; the pain traveled down his legs and was described as crushing, burning, aching, sharp, and cramping.  The pain was 10 out of 10, and was elicited by physical activity and stress; his pain was relieved by medication, hydrocodone.  The Veteran denied any incapacitation.  

On examination, the Veteran's posture was within normal limits with an abnormal gait, a shortened swing phase.  The Veteran had radiating pain on movement described as down his left leg to the toes.  He had muscle spasm and tenderness of the bilateral paraspinal muscle of the lumbar spine.  There was a positive straight leg raising test bilaterally; there was no ankylosis of the lumbar spine.  He had range of motion to 45 degrees of flexion with pain at 35 degrees; 10 degrees of extension with pain at that point; 15 degrees of right lateral flexion with pain at 10 degrees; 10 degrees of left lateral flexion with pain at 5 degrees; 10 degrees of right rotation with pain at 5 degrees; and, 15 degrees of left rotation with pain at 10 degrees.  The Veteran's lumbar spine was shown to be additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination with pain as the major functional impairment; such additional limitation was estimates to be limiting the Veteran to 15 degrees of flexion.  His spine had normal head position with symmetry in appearance; there was also symmetry of spinal motion with normal curvatures of the spine.  The Veteran had the following signs of intervertebral disc syndrome (IVDS): motor weakness of left extension from the L3 and L4 of 4/4/5; sensory deficit of the right lateral leg from the L5; and, sensory deficit of the bilateral feet from the S1.  The Veteran's knee and ankle reflexes were normal bilaterally.  IVDS did not cause any bowel or bladder dysfunction or erectile dysfunction.  X-rays showed degenerative arthritis of the lumbar spine.  The examiner diagnosed the Veteran with chronic lumbosacral strain that has progressed to degenerative joint disease (DJD) of the lumbar spine with IVDS of the tibial nerve.  

In an August 2008 rating decision, the Veteran's lumbar spine disability was shown rated under Diagnostic Code 5295 as 40 percent disabling, with separate 10 percent evaluations for bilateral tibial nerve impairments rated as 10 percent disabling under Diagnostic Code 8624, effective March 19, 2008, under the new criteria.  Later, the Veteran's radiculopathy symptomatology was changed to include the sciatic nerve bilaterally, and was increased to 20 percent disabling beginning December 29, 2011.  The Veteran indicated that he agreed with the 10 percent evaluation for the tibial nerve impairments in a September 2008 statement, and those disability evaluations are therefore not on appeal.  

In a December 2009 statement, the Veteran reported that he wore a back support with stays in it and had to use a walker.  He stated that he has been this way for the last 30 years; use of the walker for the past 16 or 17 years.  The Veteran reported having chronic pain in his back since military service.  He stated that he walked with a limp, which started in the military.  He also stated that his pain keeps him up at night and that he is unable to sleep.  

The Board notes that the Veteran stated that he was treated by the Palo Alto VA Medical Center; those records have been deemed unavailable and that further attempts to obtain those records would be futile since a November 2009 memorandum of unavailability.  

The Board has also reviewed the Veteran's Big Springs VA Medical Center records since August 2007.  The Veteran also had treatment with the Fresno and Tulare VA Medical Centers from 2000 to 2011, as well as the VA treatment records from the Muskogee and VA Medical Centers, which the Board has also extensively reviewed.  The El Paso VA records of record are through September 2015.  

All of his VA treatment records generally demonstrate continued treatment for chronic low back pain; his complaints throughout all of the VA treatment records are generally similar to the complaints noted in the above lay statements.  In particular, the Fresno VA Medical Center records from 2000 through 2011 demonstrate that the Veteran's tingling and numbness of his legs are shown to be related to diagnosed peripheral vascular disease (PVD) at that time, particularly as noted in a March 2002 treatment record.  A September 2007 physical at Big Springs VA Medical Center demonstrated that the Veteran had lumbosacral pain, but that pain did not radiate to his legs at that time.  

The Board also reviewed VA treatment records from the Muskogee and El Paso VA Medical Centers from 2003 through 2015.  In a March 2004 record, the Veteran's back was shown to have a normal curvature; there was no pain on pressure applied along the thoracolumbar spine; no paraspinal muscular spasm noted.  His range of motion was decreased, although no measurements were obtained at that time.  His neurological examination showed normal tendon reflexes, negative Romberg sign, and there was no evidence of abnormal sensation or balance problems.  However, a March 2007 record demonstrated that the Veteran was diagnosed with lumbar radiculopathy which he was treating with Vicodin at that time.  In a November 2007 record, the Veteran's peripheral joints had normal range of motion without joint deformity.  His spine did not have any misalignment; he had forward flexion to 45 degrees and bilateral lateral flexion to 20 degrees.  He toe/heel stands well with negative straight leg raising.  He used a wheeled walker to support himself while walking.  His back pain was noted as being stable at that time.  

The Veteran's most recent 2015 records demonstrate low back pain which was noted as "stable."  The Veteran was noted throughout those records to use a motorized scooter for long-distance ambulation.  

The Veteran submitted January 2013 statements from his daughter, his friend D.M.L., and friend J.Z., which indicated that they have witnessed the Veteran fall many times due to his bad back and his knees.  His daughter particularly also indicated that the Veteran's legs cramped up so badly sometimes that he had to rub ointments into his muscles.  

In a January 2013 statement, the Veteran indicated that he was in pain all the time and that sometimes that pain was worse than other times.  He stated that his legs give way and he falls a lot; he is not able to walk very far, maybe 40 or 50 feet before having to sit down and rest for a while.  He indicated that the VA has prescribed him a back brace with metal stays and a walker with wheels so that he has a place to sit down when he has to.  He stated that he was attempting to get a motorized scooter from the VA for his problems at that time.  

In a February 2013 VA examination, the examiner noted that the Veteran's tibial nerve impairment was not detectable at that time other than as related to his sciatic nerve impairment shown during that examination.  The Veteran was diagnosed during that examination with multilevel degenerative disc disease (DDD) with facet arthropathy and radiculopathy.  The Veteran reported having continued worsening pain with age, including worsening with hip pain and radiculopathy.  He required a walker and scooter for getting around; the examiner noted that he cannot walk independently and had poor range of motion and pain.  The Veteran reported during flare-up that he was unable to stand or walk and that he was prevented from driving or doing household activities.  

On examination, the Veteran had 30 degrees of forward flexion with pain at 5 degrees; 5 degrees of extension with pain at 0 degrees; 5 degrees of bilateral lateral flexion with pain at that point; and, 10 degrees of bilateral rotation with pain at that point.  The examiner noted that the Veteran's range of motion after repetitive testing was unchanged.  The examiner, however, did note that the Veteran had additional limitation of function due to incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing.  The examiner noted that the Veteran had general discomfort on palpitation, with an abnormal gait.  Muscle strength testing was 4 out of 5 in all areas, indicating that he had active movement against some resistance; he did not have any muscle atrophy.  The Veteran's reflex examination was normal.  

His sensory examination demonstrated decreased sensation in the upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/5/S1), and no sensation in the foot/toes (L5), bilaterally.  Straight leg raising testing bilaterally was positive.  The examiner noted radicular pain was present, with moderate constant pain, intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness, bilaterally.  The examiner noted that the Veteran's bilateral sciatic nerve was involved in his radiculopathy; the examiner estimated that the radiculopathy severity of the sciatic nerve bilaterally was moderate.  There were no other neurological impairments noted on examination.  

The examiner noted that the Veteran had IVDS and that he had at least 2 weeks but less than 4 weeks of incapacitating episodes over the last 12 month period.  The Veteran was shown to have regular use of a back brace, cane and scooter.  The examiner noted that x-rays demonstrated arthritis, but there was no evidence of vertebral fracture.  The examiner noted that the Veteran's lumbar spine disability prevented him from walking, standing, and driving; he had a lack of coordination.  

The Board remanded the lumbar spine claim in July 2015.  The Veteran subsequently underwent another VA examination of his lumbar spine disability in September 2015.  The examiner diagnosed the Veteran with multilevel lumbar DDD.  The Veteran reported increased lumbar pain with a decreased ability to participate in activities; he reported that he needed to use ramps and walked slowly.  On examination, the Veteran had flexion to 20 degrees; extension to 0 degrees; and, bilateral lateral flexion and rotation all to 5 degrees.  The examiner noted that the Veteran could not bend forward and could not bring his feet up to put his shoes and socks on.  The Veteran was unable to perform repetitive testing, with the examiner noted that the Veteran had limited movement ability, higher pain rating, and was in significant pain during the examination.  The examiner noted that the Veteran's examination was consistent with his statements regarding function loss and that he was unable to evaluate whether the Veteran had additional functional loss due to repetitive motion or flare-up and that estimation of such would be due to mere speculation.  The examiner noted that the Veteran had muscle spasms, localized tenderness and guarding which all resulted in an abnormal gait or spinal contour.  The examiner noted that the Veteran's lumbar spine disability additionally caused a disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength testing was 4 out of 5 in all areas, indicating that he had active movement against some resistance; he did not have any muscle atrophy.  The Veteran's reflex examination was normal.  

His sensory examination demonstrated normal sensation in the upper anterior thigh (L2) and thigh/knee (L3/4), decreased sensation in the lower leg/ankle (L4/5/S1), and no sensation in the foot/toes (L5), bilaterally.  He was unable to perform straight leg raising testing.  The examiner noted radicular pain was present, with mild constant pain, moderate intermittent pain (usually dull), severe paresthesias and/or dysesthesias, and moderate numbness, bilaterally.  The examiner noted that the Veteran's bilateral sciatic nerve was involved in his radiculopathy; the examiner estimated that the radiculopathy severity of the sciatic nerve bilaterally was moderate.  There were no other neurological impairments noted on examination.  The Veteran did not have any ankylosis of his thoracolumbar spine on examination.  The examiner noted that the Veteran had IVDS; however, the examiner noted that the Veteran did not have any incapacitating episodes within the last 12 month period.  The Veteran was shown to have regular use of a cane, walker and scooter.  The examiner noted that x-rays demonstrated arthritis, but there was no evidence of vertebral fracture.  Finally, the examiner noted that the Veteran's lumbar spine disability prevented him from walking, standing, or sitting for a significant length of time.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

The Veteran has been assigned a 20 percent evaluation for his lumbar spine disability from March 1, 1981 through July 11, 2002, and beginning July 12, 2002, he was awarded a 40 percent evaluation.  The Veteran has been assigned those evaluations under Diagnostic Code 5295.  It appears that 40 percent evaluation was in effect under Diagnostic Code 5295 until October 2014, when the Veteran's 40 percent evaluation was instead assigned under the new criteria under Diagnostic Code 5237.  The Veteran filed his claim for increased evaluation that is currently on appeal on January 20, 2000.  The Board has undertaken analysis of this claim with the provisions of 38 C.F.R. § 3.400(o) in mind.

The rating criteria for diseases and injuries of the spine have changed during the pendency of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

In light of the change in the Rating Schedule, particularly that associated neurological disabilities are evaluated separately, the Board notes on September 26, 2003, such separately evaluated disabilities must necessarily be combined under the Table I in 38 C.F.R. § 4.25 and compared to any prior evaluations assigned in order to ascertain whether evaluation under the old criteria or current criteria is more advantageous to the Veteran.  

Until September 26, 2003, disabilities of the lumbosacral spine could be rated under the provisions of Diagnostic Code 5292, concerning limitation of motion, or, alternatively, under the provisions of Diagnostic Code 5295, concerning lumbosacral strain.  

Diagnostic Code 5292 provides that a 10 percent rating for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000-2003).  The terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5295 provided a 10 percent rating for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2000-2003).

Other potentially applicable diagnostic codes include Diagnostic Code 5286 provides a 100 percent evaluation for complete bony fixation (ankylosis) of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  A 60 percent evaluation was warranted for ankylosis at a favorable angle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2000-2003).  

Ankylosis of solely the dorsal spine segment at an unfavorable angle warranted a 30 percent evaluation and warranted a 20 percent evaluation at a favorable angle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5288 (2000-2003).

Likewise, ankylosis of solely the lumbar spine segment at an unfavorable angle warranted a 50 percent evaluation and a 40 percent evaluation at a favorable angle.  See 38 C.F.R. § 4.71, Diagnostic Code 5289 (2000-2003).

The Board notes that Diagnostic Code 5291 for limitation of the dorsal spine segment can only warrant a maximum of a 10 percent evaluation, and therefore cannot be applicable in this case as a 10 percent evaluation has already been assigned throughout the entire period.  Additionally, Diagnostic Codes 5287 and 5290 only pertain to the cervical spine segment, which is not service-connected in the Veteran's case, and is therefore not applicable in this case.  Likewise, the Veteran never suffered a fracture of his vertebrae and therefore, Diagnostic Code 5285 is not applicable in this case.  The Board will therefore no longer discuss those Diagnostic Codes in this decision, as they are not applicable.

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2004-2015). 

Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2004-2015).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

In addition to the above noted Diagnostic Codes, prior to September 23, 2002, a 10 percent rating for lumbar disc disease was warranted for mild intervertebral disc syndrome (IVDS).  A 20 percent evaluation was warranted for lumbar disc disease where there was moderate intervertebral disc syndrome, recurring attacks.  A 40 percent evaluation required severe intervertebral disc syndrome, recurring attacks with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000-2002).  

Beginning September 23, 2002, however, IVDS is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2003-2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Based on the foregoing evidence, as discussed in the Background section above, the Board finds that the Veteran's lumbar spine disability prior to July 12, 2002 is commensurate to a 40 percent disability evaluation.  As noted in the May 2003 rating decision, the AOJ conceded that the Veteran's lumbar spine disability did not meet the criteria for a 40 percent evaluation under Diagnostic Code 5295, but that the Veteran's symptomatology more closely approximated those criteria.  The AOJ, however, assigned the effective date of that evaluation on July 12, 2002, which they noted was the date on which they received his claim for increased evaluation.  The Board has already found that there was a pending appeal at that time.  

In light of that fact, as well as the evidence of marked limitation of forward bending in the standing position and loss of lateral motion with osteoarthritic changes, with abnormal mobility on forced motion, in the March 2000 and January 2002 VA examinations, which confirmed the congruent complaints noted in the July 2002 statement, the Board finds that a 40 percent evaluation for the Veteran's lumbar spine disability is warranted beginning January 20, 2000-the date on which the Veteran's claim for increased evaluation which is currently on appeal was received.  There is no evidence within one year of that claim to demonstrate a demonstrable increase in symptomatology on which the Board can award an effective date prior to the date of claim in this case.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.71a, Diagnostic Code 5295.

Accordingly, the Board will now look to see if the Veteran's lumbar spine disability warrants a higher evaluation than 40 percent disabling throughout the entire appeal period, based on several different rating criteria and periods of time.  

Prior to September 26, 2003, Diagnostic Codes 5292 and 5295 do not provide for an evaluation in excess of 40 percent.  The Board therefore must look to other potentially applicable Diagnostic Codes.  Thus, in order for a higher evaluation than 40 percent to be assigned for the Veteran's lumbar spine disability prior to September 26, 2003, the evidence must demonstrate either unfavorable ankylosis of the lumbar spine or any ankylosis, either favorable or unfavorable, of the entire spine.  

The Board notes that the Veteran's cervical spine segment has not been service-connected in this case, and therefore ankylosis of the entire spine, either favorable or unfavorable, cannot be found in this case.  Regardless, the evidence throughout the entire appeal period, from 2000 through 2015, does not demonstrate that there is any evidence of ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine, thoracic or dorsal spine, or cervical spine segments.  Thus, the Board has contemplated whether an evaluation in excess of 40 percent throughout the entire period is warranted based on this old criteria, and the Board finds that such is not warranted at any time throughout the appeal period, for the period beginning January 20, 2000 through the present.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286-92, 5294-95 (2000-2002).

Likewise, the evidence of records prior to September 23, 2002-including the two VA examinations in March 2000 and January 2002-do not demonstrate any IVDS of the Veteran's lumbar spine; the Veteran's ankle reflexes were normal, and there was no findings of any neurological issues of the bilateral lower extremities, particularly to a pronounced degree, prior to September 2002.  Accordingly, the Board must find that an evaluation in excess of 40 percent on the basis of IVDS must be denied in this case for the period of January 20, 2000 through September 22, 2002.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286-95 (2000-2002).

For the period of beginning September 23, 2002, in order to get a higher evaluation for IVDS, the evidence must demonstrate IVDS symptomatology with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  During the period of September 23, 2002 through September 25, 2003, the evidence does not demonstrate that the Veteran was suffering from IVDS.  However, regardless of that fact, the Veteran is not shown to have any periods of incapacitating episodes during that period of time, and certainly is not shown to have more than 6 weeks of physician-prescribed bedrest during that period of time.  

Moreover, the Board must find that even after September 26, 2003, the evidence of record does not demonstrate that there is any evidence of at least 6 weeks of incapacitating episodes, such that entitlement to a higher evaluation under Diagnostic Code 5243 would be warranted at any time during the appeal period.  Specifically, while the Board acknowledges that the Veteran is diagnosed with IVDS during the appeal period and that the January 2013 VA examiner noted several weeks of incapacitating episodes during a 12-month period, the Board first notes that there is no evidence anywhere throughout the appeal period-beginning January 20, 2000-that the Veteran's physicians have ever prescribed him bedrest for his lumbar spine.  Moreover, even if there was such evidence, that January 2013 VA examiner noted that the amount of time of incapacitation was less than 6 weeks during that 12-month period; therefore, the Board must find that an evaluation in excess of 40 percent under Diagnostic Code 5243 for the period beginning September 23, 2002, must be denied in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2003-2015).

For the period of September 26, 2003, the Board notes that under the General Rating Formula, the sole evaluation in excess of 40 percent requires unfavorable ankylosis of the thoracolumbar spine.  As noted above in discussing the applicability of the old rating criteria for the entire appeal period, the Board must again find that there is no evidence of any ankylosis of the thoracolumbar spine at any time for the period beginning September 26, 2003.  Accordingly, as under the old rating criteria, the new rating criteria cannot provide the Veteran with an evaluation in excess of 40 percent for his lumbar spine disability throughout the appeal period during which that criteria is applicable.  See 38 C.F.R. §§ 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2004-2015).

However, this does not end the Board's inquiry in this case, as the Veteran was eventually separately service connected for bilateral lower extremity radiculopathy-first of just the tibial nerves and then of both the sciatic and tibial nerves-beginning March 19, 2008.  The Veteran has not challenged the assigned evaluations or effective dates of those awards and therefore the Board will not address the validity of those assigned evaluations in this decision.  Rather, the Board will explore whether assignment of an inclusive evaluation under the old rating criteria rather than separate evaluations under the new rating criteria would result in a higher combined evaluation during any period of time since March 19, 2008.

For the period of March 19, 2008 through December 28, 2011, the Veteran was assigned a 40 percent evaluation for his lumbar spine disability under Diagnostic Code 5295-which should have been awarded under Diagnostic Code 5237 rather than the old ratings criteria since separate neurological evaluations were assigned, but this fact is of no consequence in light of this analysis-and two separate 10 percent evaluations for his bilateral lower extremity radiculopathy of the tibial and sciatic nerves under Diagnostic Code 8624, respectively.  Under Table I from 38 C.F.R. § 4.25, such 40 percent, 10 percent and 10 percent evaluations combine to a 50 percent combined total evaluation for the Veteran's lumbar spine disability-the Veteran's significant protestations against this finding throughout the appeal period notwithstanding.  

By resolving all doubt in the Veteran's favor, for the period of March 19, 2008 through December 28, 2011, the Board finds that a 60 percent evaluation of the Veteran's lumbar spine disability is warranted under Diagnostic Code 5293.  Specifically, while the Veteran's bilateral extremity radiculopathy is noted as mild or moderate during that period of time separately, the totality of the Veteran's lumbar spine disability-which includes a severe limitation of motion, characteristic pain and muscle spasms, significant limits to his ability to ambulate, and several instances of falling, in addition to his radicular symptoms, without any apparent relief-more closely approximates pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  Accordingly, the Board finds that a 60 percent evaluation under Diagnostic Code 5293 for the period of March 19, 2008 through December 28, 2011, is more advantageous to the Veteran than the combined 50 percent evaluation under the new rating criteria.  Therefore, the Board assigns a 60 percent evaluation under Diagnostic Code 5293 for the Veteran's lumbar spine disability for the period March 19, 2008 through December 28, 2011.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

For the period beginning December 29, 2011, the Veteran's lumbar spine disability has been evaluated as 40 percent disabling under Diagnostic Code 5237, and his bilateral lower extremity radiculopathy of his tibial and sciatic nerves have been separately evaluated as 20 percent disabling under Diagnostic Code 8624-8520, respectively.  Thus, under Table I from 38 C.F.R. § 4.25, such 40 percent, 20 percent and 20 percent evaluations combine to a 60 percent combined total evaluation for the Veteran's lumbar spine disability.  Therefore, the Board finds that whether the Veteran's evaluation under the new rating criteria would be neither more advantageous, nor less advantageous than evaluation under the old rating criteria, as both would result in a 60 percent evaluation.  Accordingly, the Board leaves the Veteran's separate evaluations under the new ratings criteria undisturbed for the period beginning December 29, 2011.  

In short, the Board has awarded a 40 percent for the Veteran's lumbar spine disability under Diagnostic Code 5295 for the period of January 20, 2000 through March 18, 2008.  However, for the period of March 19, 2008 through December 28, 2011, the Board has assigned a 60 percent evaluation for the Veteran's lumbar spine disability under Diagnostic Code 5293.  Finally, beginning December 29, 2011, the Board leaves undisturbed the Veteran's currently assigned 40 percent evaluation for his lumbar spine disability under Diagnostic Code 5237 and his two separate 20 percent evaluations for bilateral extremity radiculopathy of the tibial and sciatic nerves under Diagnostic Codes 8624-8520.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286-95 (2000-2003) and Diagnostic Codes 5237, 5243 (2003-2015).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 40 percent evaluation for the Veteran's chronic lumbosacral strain for the period of January 20, 2000 through March 18, 2008, is granted.

A 60 percent evaluation for the Veteran's degenerative joint disease of the lumbar spine with IVDS and bilateral lower extremity radiculopathy of the tibial and sciatic nerves, for the period of March 19, 2008 through December 28, 2011, is granted.

An evaluation in excess of 40 percent for the Veteran's degenerative joint disease of the lumbar spine with IVDS for the period beginning December 29, 2011, is denied.  

REMAND

In light of the Board's award of benefits above, it would appear that the Veteran has been evaluated as 40 percent disabling prior to March 19, 2008, and the Veteran has raised the issue of entitlement to TDIU due to his lumbar spine disability since his initial claim in January 20, 2000; as it appears that the Veteran does not currently meet the schedular requirements for entitlement to TDIU under 38 C.F.R. § 4.16(a) for the period prior to March 19, 2008, the Board must remand the claim for TDIU in order for the AOJ to address the claim of TDIU prior to March 19, 2008 on an extraschedular basis in the first instance.  

Notwithstanding the above, the Board additionally notes that it does not appear that the AOJ has ever provided the Veteran with the appropriate notice for a TDIU claim, nor has the proper development of that intertwined and raised claim been completed, including asking the Veteran for provision of a VA Form 21-8940.  Such should therefore be accomplished during remand prior to that claim being returned to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should properly complete development of the TDIU claim for the period prior to March 19, 2008, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as well as additionally considering a referral to the Director of Compensation and Pension on an extraschedular basis, as appropriate.  The Veteran is reminded that he should timely respond to the provided VA Form 21-8940 regarding his history of employment and education; he is further reminded that a failure to aid in the development of his claim may result in a denial of benefits in his case.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU prior to March 19, 2008, to include on an extraschedular basis as appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


